In an action for a declaratory judgment and money damages under a lease agreement, defendant appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated March 13,1984, which (1) granted plaintiff’s motion to set down the matter for an assessment of damages sustained, and (2) denied defendant’s cross motion to direct plaintiff to accept defendant’s answer.
Order affirmed, without costs or disbursements.
*790Special Term correctly recognized that since the rights of the parties had already been determined in a prior judgment, all that remained was a determination of the amount of damages sustained, if any.
We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Titone, Thompson and Bracken, JJ., concur.